Name: Commission Regulation (EEC) No 771/90 of 29 March 1990 amending Regulation (EEC) No 1546/88 laying down detailed rules for the application of the additional levy referred to in article 5c of Regulation (EEC) No 804/68
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 83/80 Official Journal of the European Communities 30 . 3 . 90 COMMISSION REGULATION (EEC) No 771/90 of 29 March 1990 amending Regulation (EEC) No 1546/88 laying down detailed rules for the application of the additional levy referred to in Article 5c of Regulation (EEC) No 804/68 whereas provision should accordingly be made for the possibility of Member States' imposing on the producers concerned a shorter period for declaring direct sales effected ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1546/88 is hereby amended as follows : 1 . In Article 14 (l).(b), 'Articles 2, 3 , 3a, 4 and 7' is replaced by 'Articles 2, 3, 3a, 3b, 4 and 7'. 2. The following text is added to the first subparagraph of Article 16 ( 1 ): 'However, the Member State may fix an earlier date for the forwarding of the statement.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 3879/89 (2), and in particular Article 5c (7) thereof, Whereas producers are likely to receive additional or special reference quantities pursuant to Article 3b of Council Regulation (EEC) No 857/84 of 31 March 1984 adopting general rules for the application of the levy referred to in Article 5c of Regulation (EEC) No 804/68 in the milk and milk products sector (3), as last amended by Regulation (EEC) No 3880/89 (4) ; whereas Article 14 ( 1 ) of Commission Regulation (EEC) No 1546/88 (*), as last amended by Regulation (EEC) No 652/90 (6), should be supplemented accordingly, Whereas Article 16 ( 1 ) of Regulation (EEC) No 1546/88 determines the time limit within which the producers concerned must state the type and quantity of direct sales effected during each 1 2-month period ; whereas expe ­ rience shows that where that time limit is not met by the producer, the Member States which have opted for the application of Article 16 (3) encounter difficulties in esta ­ blishing the amount of any levy due, notifying it to the producer and collecting it within the period laid down ; This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 March 1990 . For the Commission Ray MAC SHARRY Member of the Commission (  ) OJ No L 148 , 28 . 6. 1968, p. 13 . (2) OJ No L 378, 27. 12. 1989, p. 1 . (3) OJ No L 90, 1 . 4. 1984, p. 13. (4) OJ No L 378, 27. 12. 1989, p. 3. (*) OJ No L 139 , 4. 6. 1988, p. 12. 4 OJ No L 71 , 17. 3 . 1990, p. 14.